DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1, 3, 4, 6, 8-11, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1, 3, 4, 6, 8 – 10 are drawn to a method of gaming 
	Claims 11, 13, 14, 16, 18 – 20 are drawn to a gaming system  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 11, 13, 14, 16, 18 – 20 are exemplary because they require substantially the same operative limitations of the remaining claims.  Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
11.    A system for facilitating betting in a game, the system comprising:
a communication device configured for:
receiving game data associated with at least one game from at least one game sensor, wherein the at least one game sensor is configured to generate the game data;
transmitting a plurality of options associated with an outcome of a betting event to at least one participant device associated with at least one participant;
receiving an option indication corresponding an option of the plurality of options from the at least one participant device;
receiving, using the communication device, at least one participant data associated with the at least one participant from at least one participant sensor, wherein the at least one participant sensor is configured to generate the at least one participant data;
receiving an actual outcome of the betting event from the at least one game sensor;
transmitting at least one response to the at least one participant device; 
selectively transmitting, using the communication device, advertisement data to the at least one target participant among the among the at least one participant;
a processing device configured for:
analyzing the game data;
identifying an occurrence of the betting event based on the analyzing wherein the betting event is associated with an anticipated live event in the at least one game;
generating a plurality of options associated with an outcome of the betting event, wherein the plurality of options is based on possible outcomes of the live event;
generating a time span that concludes prior to the live event, wherein the time span is 10 seconds or less;
validating whether the option indication was received prior to the conclusion of the time span;
comparing the option indication and the actual outcome;
determining the at least one response based on the comparing; and
analyzing, using the processing device, the option indication and the at least one participant data associated with the at least one participant; 
generating, using the processing device, at least one engagement data based on analyzing the option indication and the at least one participant data, wherein the at least one engagement data is associated with the engagement of the at least one participant with the at least one game, wherein the determining of the at least one response is based on the at least one engagement data; and 
determining, using the processing device, at least one target participant among the at least one participant based on the engagement data and analyzing the option indication and the at least one participant data; and
a storage device configured for storing the at least response corresponding to the betting event and the betting event in a database.
The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity.
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are drawn to a method of betting on a prediction for a game event. This represents a fundamental economic practice, namely, exchanging and resolving a consideration based on odds and outcomes. This also falls under the grouping of managing interactions between people, i.e., rules to enable users to wager upon game live gaming events)  This represents a method or of exchanging and resolving financial obligations between a player and an operator of the gaming machine based on probabilities created during the game. (as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018))
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): receiving, transmitting, processing various game data and options, analyzing options, generating data;
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed devices, sensors, storage device and a database.  However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, US 2019/0355204 to Edgar et al  establishes that these additional elements are generic: A computing device may comprise conventional components, such as a processor, a local memory such as RAM, non-volatile memory such as FLASH memory, long term memory such as a hard disk, a network adaptor, and any number of input and/or output devices such as a keyboard, mouse, monitor, touch screen, microphone, speaker, motion sensor, orientation sensor, infrared sensor, RFID/NFC sensor, electrical current sensor, light sensor, and the like. The various memories of the computing device may facilitate the storage of one or more computer instructions, such as a software routine and/or software program, which may be executable by the processor to perform the methods of the invention. A computing device may comprise an embedded processor in such as a comfort management control device, a personal computer, a server, a mobile phone, a smart phone, a tablet computer, a kiosk, a portable computer, a vehicle-embedded computer, and the like. Further, the databases, systems, and/or components of the present technology may include any combination of databases, systems, and/or components at a single location or at multiple locations. Each database, system, and/or component of the present technology may comprise any suitable security features, such as firewalls, access codes, encryption, de-encryption, compression, decompression, and the like. (Edgar 0073)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., and (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8 ,9, 11, 13, 16, 18 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopf et al. (US 2012/0191230) in view of Gagner et al. (US 2012/0264504) in view of McDonald et al (US 2019/0392684) in view of Tarter et al (US 2006/0094506).
As per claim 1, 11, Hopf discloses:
receiving, using a communication device, game data associated with at least one game from at least one game sensor, wherein the at least one game sensor is configured to generate the game data; ( Hopf discloses a player device receiving game questions pertaining to a game detected game event and the sense game situation) (Hopf 0029 – 0035, 0052,0065)
analyzing, using a processing device, the game data; (Hopf discloses the analyzing of a game situation to determine the questions to present) (Hopf 0029 – 0035, 0052, 0065)
identifying, using the processing device, an occurrence of a betting event based on the analyzing wherein the betting event is associated with an anticipated live event in the at least one game; (Hopf discloses the analyzing of a game situation to determine the questions to present) (Hopf 0029 – 0035, 0052, 0065).  
generating a plurality of options associated with an outcome of the betting event, wherein the plurality of options is based on possible outcomes of the live event; (Hopf 0029 – 0035, 0042, 0052, 0065). (Hopf discloses the user being able to risk or wager previously accumulated points to answer pre-event questions) (Hopf 0042-0043)
generating a time span that concludes prior to the live event,…(Hopf discloses “system defines a cutoff time for users to respond to the questions based on the expected start time of the event. At step 105 the system determines if the pre-event deadline has been reached. This may be the actual start time of the event or some cut-off time just prior to the start time. If the cut-off time has not been reached, the system returns to step 103 to see if the user submits more answers or changes any prior answers.”) (Hopf 0044)
transmitting, using the communication device, the plurality of options associated with an outcome of the betting event to at least one participant device associated with at least one participant; (Hopf discloses the transmission of a plurality of options or questions to a player device regarding a betting event (Hopf 0029 – 0035, 0042, 0052, 0065)
receiving, using the communication device, an option indication corresponding an option of the plurality of options from the at least one participant device; (Hopf discloses the player choosing an answer to the question) (Hopf 0042, 0043)
receiving, using the communication device, at least one participant data associated with the at least one participant from at least one participant sensor, wherein the at least one participant sensor is configured to generate the at least one participant data; (Hopf discloses the receiving of a player’s bet or wager (i.e.” participant data”) from an interface screen comprising an input device such as a touchscreen (i.e. “participant sensor”)) (Hopf 0046)
receiving, using the communication device, an actual outcome of the betting event from the at least one game sensor; (Hopf discloses the receiving of the outcome) (Hopf 0048, 0049)
comparing, using the processing device, the option indication and the actual outcome; (Hopf discloses the determination of the outcome and the player selected answer) (Hopf 0049)
determining, using the processing device, at least one response based on the comparing; (Hopf 0049) (Hopf discloses the determination of the outcome and the player selected answer) (Hopf 0049)
 analyzing, using the processing device, the option indication and the at least one participant data associated with the at least one participant; (Hopf discloses analyzing the player’s selected answer and the wager amount to determine the win amount) (Hopf 0049)
transmitting, using the communication device, the at least one response to the at least one participant device; and (Hopf discloses the informing of the user if they were correct or not) (Hopf 0049)
storing, using a storage device, the at least one response corresponding to the betting event and the betting event in a database. (Hopf 0020, 0061, 0062)
Hopf fails to disclose specifically:
…wherein the time span is 10 seconds or less;
validating whether the option indication was received prior to the conclusion of the time span;
generating, using the processing device, at least one engagement data based on analyzing the option indication and the at least one participant data, wherein the at least one engagement data is associated with the engagement of the at least one participant with the at least one game, wherein the determining of the at least one response is based on the at least one engagement data;
determining, using the processing device, at least one target participant among the at least one participant based on the engagement data and analyzing the option indication and the at least one participant data; selectively transmitting, using the communication device, advertisement data to the at least one target participant among the among the at least one participant; and
In a similar field of endeavor, McDonald discloses a system for wagering upon sub-events of a sports game (McDonald 0034), wherein the system defines a short time for the player to accept the bet option that is presented to the user on the display device, wherein the time of the offer to be made available is an amount of time between 3 seconds and 90 minutes (McDonald 0050, 0056, 0076, 0208)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf in view of McDonald to provide a betting time window that closes prior to the live event occurring wherein the time window is 10 seconds or less.  The use of short betting time window would be beneficial as the system can present many different betting opportunities in response to dynamically changing events that are occurring in the live game.
In a similar field of endeavor, Tarter discloses the use of a betting window wherein the submitted bet requests, that are timestamped, are validated to determine if the bets have been submitted before a betting time window has closed (Tarter 0029)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf in view of Tarter to validate the submitted bets to determine if they are submitted before a betting time window has closed.  This would be beneficial as the system can ensure timely made bets are accepted despite network delays or latencies that can occur on gaming networks.
In a similar field of endeavor, Gagner discloses a game system wherein a game player is categorized as a “high roller” (i.e. “engagement data”) by a contextual management module, based upon the amounts that they wager (i.e. “participant data”) and the amounts they win wherein the win amounts are based upon the correctness of the player selection (i.e. “option indication”).  Gagner further discloses that based upon the engagement data such as the player’s status of a high roller, the game will target specific advertisements to the player such as upscale products, etc. ( Gagner 0022, 0050).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf et al in view of Gagner to provide a game system wherein the amount that a player bets and wins is categorized and based upon the categorization that is determined, the system generates targeted advertisements to the player by means of the gaming machine interface.  The use of targeted advertisements based upon player activities and patterns helps to increase a player’s enjoyment as they are shown advertisements that are personalized towards them.
As per claim 3, 13, Hopf discloses:
analyzing, using the processing device, the at least one response; determining, using the processing device, one or more points associated with the at least one response based on the analyzing; and transmitting, using the communication device, the one or more points to the at least one participant device. (Hopf discloses the analyzing of the response and the determination of the point the user accumulates or is decremented) (Hopf 0042, 0049)
As per claim 6, 16, Hopf discloses:
receiving, using the communication device, at least one additional game data from the at least one additional game sensor, wherein the at least one additional game sensor is configured to generate the at least one additional game data; analyzing, using the processing device, the at least one additional game data and the game data; and predicting, using the processing device, the occurrence of the betting event based on the analyzing. (Hopf discloses the determination new game betting events during the game wherein questions are generated based upon the game situation, wherein these questions are transmitted to the user device so they can wager upon it) (Hopf 0065)
As per claim 8, 18, Hopf discloses:
wherein the at least one participant device comprises at least one companion application associated with the at least one game, wherein the at least one companion application present at least one game information associated with the at least one game, wherein the at least one companion application configured for performing: transmitting the plurality of options associated with the outcome of the betting event to the at least one participant device; and receiving the option indication corresponding the option from the at least one participant device. (Hopf discloses the broadcasting of options to users via user interface (Hopf Fig 8, 0077 – 0086) via an inherent application (i.e. user interface application) wherein options are conveyed or processed for display and the user interface receive player selections of the options) (Hopf 0074, 0079 – 0086)
As per claim 9, 19, Hopf discloses:
wherein the at least one participant device comprises at least one broadcast receiver (Hopf 0092, 0099) associated with the at least one game, wherein the at least one broadcast receiver is configured for: transmitting the plurality of options associated with the outcome of the betting event to the at least one participant device; and receiving the option indication corresponding the option from the at least one participant device. (Hopf discloses the broadcasting of options to users via user interface (Hopf Fig 8, 0077 – 0086). (Hopf discloses the transmission of betting options to the user (Hopf 0065, 0084)

Claims 4 and  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopf et al. (US 2012/0191230) in view of McDonald et al (US 2019/0392684) in view of Tarter et al (US 2006/0094506) in view of Gagner et al. (US 2012/0264504) in view of Washington et al (US 20170323524)
As per claim 4, 14, Hopf discloses:
processing, using the processing device, at least one transaction with at least one participant merchant based on an exchange of the virtual currency against at least one object, wherein the exchange of the virtual currency against the at least one object is done between the at least one participant and the at least one participant merchant. (Hopf 0072)
Hopf fails to disclose:
generating, using the processing device, a virtual currency associated with the at least one participant, wherein the virtual currency is associated with a plurality of denominations, wherein the plurality of denominations is based on the one or more points; and
Washington discloses a game system wherein a user may wager virtual currency of different denominations (Washington 0343).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf in view of Washington to provide a wagering game wherein the user is able to wager various denominations as this would give the user greater flexibility in how much they would like to wager with a single wager input.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopf et al. (US 2012/0191230) in view of McDonald et al (US 2019/0392684) in view of Tarter et al (US 2006/0094506) in view of Gagner et al. (US 2012/0264504) in view of Lockton et al (US 2020/0111325).
As per claim 10, 20, Hopf discloses:
…at least one statistical data associated with the at least one game… (Hopf discloses the use of historical data (i.e. statistical data) to aid in the setting of odds) (Hopf 0080)
generating, using the processing device, betting odd data corresponding to the betting event based on the analyzing; and (Hopf discloses the generation off betting odds in response to analyzing historical data) (Hopf 008, 0033, 0080, 0081)
transmitting, using the communication device, the betting odd data to the at least one participant device. (Hopf discloses transmitting the odds to the user) (Hopf 0008, 0033, 0080, 0081)
Hopf fails to specifically disclose:
retrieving, using the storage device, a… from a database, wherein the database comprises the at least one statistical data;
analyzing, using the processing device, the at least one statistical data and the game data using machine learning;
However, Lockton discloses the use of machine learning or computer learning to analyze and calculate odds.  Lockton discloses the use of entering propositions into a game operator’s database and considering statistical data such as: teams, date, weather, universe of bettors, and any other relevant information to the specific proposition.  (Lockton 0032, 0040, 0041). Lockton uses machine learning or AI to increase the accuracy in setting odds for the game system (Lockton 0032, 0041, claim 17).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf in view of Lockton to provide a game system wherein the odds that are generated for a particular betting line are adjusted and determined based upon the game and statistical data retrieved and stored in a database, and processed by machine learning or AI.  In doing so, the system would improve the accuracy of setting odds for a betting event by taking into account previous game data and thereby enable the game system to provide accurate and consistent odds to the game players.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 8-11, 13, 14, 16 and 18 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection of the all the claims under 35 U.S.C 101 as being directed towards non-statutory subject matter the Applicant argues the following:
Applicant argues “These limitations, in combination, integrate the abstract ideas into a practical application. These limitations represent an improvement to the field of electronic betting. By identifying betting events within the game data and generating betting options, claim 11, as amended, represents an improvement of existing electronic betting systems, which require an administrator to identify the betting events and create betting options” (Remarks page 13).  The Examiner respectfully disagrees and states that the “by identifying betting events with game data and generating betting options is not indicative of an integration into a practical application.  The Examiner notes the following regarding limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Applicant further argues “Even if Claim 11, as amended, is determined to be directed to the cited abstract ideas, claim 11, as amended, does significantly more than resolve consideration based on odds or resolve obligations between a player and an operator based on probabilities. As discussed above, claim 11, as amended, teaches identifying betting events within the game data and generating options based on the possible outcomes of the betting event. Applicant respectfully submits that claim 11, as amended, amounts to significantly more than resolving consideration based on odds or resolving obligations between a player and an operator based on probabilities.”  However, the Examiner respectfully disagrees and states that under Step 2B these limitations merely amount to the addition of “ a specific limitation other than what is well-understood, routine, conventional activity in the field” (MPEP 2106.05(d)).  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception  is not indicative of an inventive concept (aka “significantly more”)- see MPEP 2106.05(d) and Berkheimer Memo

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/8/23/2022

/James S. McClellan/Primary Examiner, Art Unit 3715